EXHIBIT 4.1 STOCKHOLDERS’ AGREEMENT STOCKHOLDERS’ AGREEMENT, dated as of April 4, 2008 (this “ Agreement ”), between the former stockholders of Biomed America, Inc., a Delaware corporation (the “ Seller ”), listed on Appendix A hereto who have become parties to this Agreement through the execution of a counterpart signature page (the “ Stockholders ” and individually a “ Stockholder ”), and Allion Healthcare, Inc., a Delaware corporation (the “ Company ”). WHEREAS, the Company, the Company’s wholly owned subsidiary, Biomed Healthcare, Inc., a Delaware corporation (“ Merger Sub ”), and the Seller have entered into that certain Merger Agreement, dated as of March 13, 2008, (the “ Merger Agreement ”), pursuant to which the Stockholders shall receive shares of Company Common Stock and Company Preferred Stock (as defined in the Merger Agreement) in partial consideration for the shares of Seller’s outstanding capital stock held by the Stockholders, all upon the terms and subject to the conditions set forth in the Merger Agreement; WHEREAS, upon consummation of the transactions contemplated by the Merger Agreement (without giving effect to any shares of Company Common Stock that may be issued as part of the Earn Out Payment, as that term is defined in the Merger Agreement), the Stockholders will beneficially own in the aggregate 3,380,869 shares of Company Common Stock and 5,969,131 shares of Company Preferred Stock; WHEREAS, the Company and the Stockholders have agreed to execute and deliver this Agreement, which is a condition precedent to the obligations of the Company, Merger Sub and Seller under the Merger Agreement; and WHEREAS, the Company and the Stockholders now wish to enter into this Agreement to set forth their understanding with respect to, among other things, representation on the Company’s Board of Directors (the “ Board ”) and the holding, acquisition and transfer of Company Common Stock and Company Preferred Stock by the Stockholders. NOW, THEREFORE, in consideration of the promises and the mutual agreements and covenants hereinafter set forth, the Company and the Stockholder hereby agree as follows: ARTICLE I DEFINITIONS Section Definitions . (a) As used in this Agreement, the following terms shall have the following meanings: “Affiliate” has the meaning set forth in Rule 12b-2, as in effect on the date hereof, under the Exchange Act. “Beneficially Own” has the meaning set forth in Rule 13d-3, as in effect on the date hereof, under the Exchange Act. “Business Day” means any day that is not a Saturday, Sunday or other day on which banks are required or authorized by law to be closed in The City of New York. “Buyout Transaction” means a completed tender offer, merger (other than a merger by the Company to effect a reorganization or recapitalization), sale of all or substantially all of the Company’s assets or any similar transaction in which each holder of Company Common Stock (other than, if applicable, the Person proposing such transaction) disposes of all Company Common Stock beneficially owned by each such holder or which otherwise results in the acquisition of all (but not less than all) Company Common Stock beneficially owned by each such holder. “Closing” has the meaning set forth in the Merger Agreement. “Closing Date” has the meaning set forth in the Merger Agreement. “Commission” means the United States Securities and Exchange Commission and any successor agency. “Company Common Stock” has the same meaning as the term “Parent Common Stock” as set forth in the Merger Agreement. “Company Preferred Stock” has the same meaning as the term “Parent Preferred Stock” set forth in the Merger Agreement. “Director” means a member of the Board. “Earn Out Payment” shall have the meaning set forth in the Merger Agreement. “Earn Out Period” shall have the meaning set forth in the Merger Agreement. “Effective Time” shall have the meaning set forth in the Merger Agreement. “Exchange Act” means the United States Securities Exchange Act of 1934, as amended. “Governmental Entity” means any Federal, state, local or foreign government or any court of competent jurisdiction, administrative agency or commission or other governmental authority or instrumentality, domestic or foreign. “Group” means any group of Persons formed for the purpose of acquiring, holding, voting or disposing of securities that would be required under Section 13(d) of the Exchange Act and the rules and regulations thereunder to file a statement on Schedule 13D with the Commission as a “person” within the meaning of Section 13(d)(3) of the Exchange Act if such group beneficially owned securities representing more than 5% of any class of securities then outstanding. “Independent Director” means a director who has been determined by the Board to be independent in accordance with the Company’s organizational documents and charters for committees of the Board, the rules and regulations of Nasdaq and the Commission, and any other applicable regulations or policies deemed relevant by the Board. “LLC Stockholder” means Parallex LLC. “Nasdaq” shall mean the Nasdaq National Market. “Person” means any individual, firm, corporation, partnership, limited partnership, limited liability company, association, trust, unincorporated organization or other entity, as well as any syndicate or group that would be deemed to be a person under Section 13(d)(3) of the Exchange Act. “Register,” “Registered” and “Registration” shall refer to a registration effected by preparing and filing a registration statement or similar document in compliance with the Securities Act and the declaration or ordering of effectiveness of such registration statement or document. “Registrable Stock” means the Stockholder Shares (excluding Company Preferred Stock and any shares of Company Common Stock acquired in violation of Article IV hereof); provided, that any Registrable Stock shall cease to be Registrable Stock when (i) a registration statement covering such Registrable Stock has been declared effective and such Registrable Stock has been disposed of pursuant to such effective registration statement, (ii) such Registrable Stock is sold in a transaction in which the rights under the provisions of this Agreement are not assigned, or (iii) such
